NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN MANUEL TORRES VALENCIA,                    No.    17-72618

                Petitioner,                     Agency No. A090-521-994

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Juan Manuel Torres Valencia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny the petition for review.

      Torres Valencia fails to challenge the agency’s denial of his asylum and

withholding of removal claims. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, we deny the petition as to those claims.

      Substantial evidence supports the agency’s denial of CAT relief because

Torres-Valencia failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the Mexican government. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject Torres Valencia’s

contention that the BIA failed to consider the country conditions evidence

submitted. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000)

(holding that petitioner must overcome presumption that BIA considered all the

relevant evidence).

      Torres Valencia’s motion to hold the case in abeyance (Docket Entry

No. 22) is denied.

      PETITION FOR REVIEW DENIED.

                                          2                                   17-72618